Title: From George Washington to Lieutenant Colonel John Brooks, 1 June 1778
From: Washington, George
To: Brooks, John


                    
                        sir.
                        Head Quarters Valley Forge 1st June 1778
                    
                    I have considered your letter of yesterday, but must confess I do not see into the force of your scruples.
                    The accident which happened [to] Col. Jackson is not uncommon. But it would be, to discharge an officer, merely, because he happens to be wounded. Were such a practice to prevail, it would lessen the incitements to bravery, and prove most injurious to the service.
                    I think you will be convinced on reflection, that where there has been no neglect or inattention to an officers promotion, his personal honor cannot therefore be affected by his continuance in the army, and waiting the natur⟨al⟩ gradations of the line. I am Sir your obedient and humble servt.
                